Title: To Benjamin Franklin from Benjamin West, 20 November 1784
From: West, Benjamin
To: Franklin, Benjamin


				
					Dear Sir
					London Novr. 20th. 1784.
				
				Your Grandson being on the point to return to France, I cannot deprive myself the pleasure of sending by him this mark of that friendship and esteem I have ever had for you; and at the same time to express the satisfaction Mrs. West and I have had in seeing in England one we ever had much love and reguard for, (Mr. Temple Franklin) his good sence and eligant manners has gained him the love and Aprobation of all those who have had the pleasure of his company while hear, and has fulfiled that carractor I ever had of him from his earlyest Youth.
				From the account I have had of your health having much mended since last year, I do not dispear of seeing you in England befor you leve Europe for America. There are a many individuals in this country, have that wish as well as myself, And I hope the particulers on this head, which I refer you to your Grandson for (he being in pussession of many I had to say on this subject) I hope will not a little contribute to such a visit being agreable to yourself—should the want of health prevent you one more seeing this country, I shall think myself much honored when a convenient Opportunity offers itself to let me hear from you, this will be pleasing to a large number of your friends but to none more so then Mrs. West and myself. She with my sons are will, and desire to be Affectionately remembred to you.
				I am Dear Sir with the greatest respect and esteem— Your Obliged and Obedient Humble Sert.
				
					
						Benjn. West
					
					Dr. Benjamin Franklin.
				
			